NO. 07-03-0420-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   JULY 25, 2005
                          ______________________________

                              ROBERT WENDELL MAY, II,

                                                                       Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                                       Appellee
                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

                  NO. 92-415,986; HON. JOHN FORBIS, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Appellant Robert Wendell May, II, appeals from a judgment revoking his probation

and sentencing him to ten years confinement. Through three issues, he challenges the trial

court’s decision to impose upon him a prison term of ten years, i.e. the same term originally

assessed before being granted probation.          We overrule each issue and affirm the

judgment.
       The trial court found that appellant violated three conditions of his community

supervision. The first directed him to avoid injurious or vicious habits, while the second and

third pertained to his need to report monthly and complete counseling, respectively.

Appellant does not question that he failed to comply with the second condition and

concedes that such would permit the trial court to revoke his community supervision. We

agree with appellant; such would permit the trial court to do so. See Pierce v. State, 67
S.W.3d 374, 377 (Tex. App.–Waco 2001, pet. ref’d) (holding that the trial court did not

abuse its discretion by revoking appellant’s probation after concluding that he failed to

report per the terms of his probation).

       Once the trial court decided to revoke, it had the option to either dispose of the case

as if appellant had never been granted community supervision or “if the judge determines

that the best interests of society and the defendant would be served by a shorter term of

confinement, reduce the term” to a period not less than the minimum statutorily prescribed

for the offense. TEX . CODE CRIM . PROC . ANN . art 42.12, §23(a) (Vernon Supp. 2004-05).

This meant that it could impose the sentence originally assessed, Guzman v. State, 923
S.W.2d 792, 799 (Tex. App.–Corpus Christi 1996, no pet.). Moreover, imposing the

sentence originally assessed does not evince an abuse of discretion. Id.; see Jackson v.

State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984) (stating that the amount of punishment

to impose lies within the trial court’s discretion). So, because appellant at bar was originally

sentenced to a ten-year prison term, the trial court did not abuse its discretion in assessing

a like term upon revoking his probation. In short, we refuse to hold that the trial court

abused its discretion in doing that allowed by statute.

       Accordingly, appellant’s issues are overruled, and the judgment is affirmed.

                                               2
                      Brian Quinn
                      Chief Justice



Do not publish.




                  3